United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 1, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-41210
                           Summary Calendar



MICHAEL HENRY SMITH,
                                     Plaintiff-Appellant,

versus

UNITED STATES BUREAU OF PRISONS,
                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      (1:00-CV-491-MAC-ESH)
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Michael Henry Smith, federal prisoner #

04325-003, appeals the dismissal of his Federal Tort Claims Act

(FTCA) complaint.   The district court dismissed Smith’s complaint

for lack of subject-matter jurisdiction after determining that the
Bureau of Prisons’ (BOP) staff members involved in the actions

Smith challenged in his administrative grievances were sufficiently

related to their official duties to entitle the United States to

immunity under the FTCA.

     Smith complains that the district court (1) failed to conduct

a de novo review of the magistrate judge’s second report and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
recommendation;         (2)   erroneously         changed     its       factfindings      by

adopting that second report after having accepted the magistrate

judge’s    first    report      and     recommendation;           and     (3)    erred    in

concluding that the complained-of acts of the BOP staff members

were sufficiently related to their official duties to afford the

United    States    immunity       under     to    the    FTCA’s    waiver       exception

contained in 28 U.S.C. § 2860(c).                  We disagree that the district

court    failed    to    conduct    a   de       novo    review    or    to     change   any

factfindings that were relevant to the dismissal for lack of

subject-matter jurisdiction.               Smith’s first two contentions are

therefore without merit.

     We further conclude that the acts of the BOP staff members in

connection with the shipping of prisoners’ personal property and

the receipt and forwarding of prisoners’ packages were at least

remotely related to their official duties:                   That is sufficient for

purposes of immunity.         See Capozzoli v. Tracey, 663 F.2d 654, 658

(5th Cir. 1981).          The district court did not err by dismissing

Smith’s complaint for lack of subject-matter jurisdiction.                               See

Jeanmarie v. United States, 242 F.3d 600, 602 (5th Cir. 2001).

     AFFIRMED.




                                             2